Exhibit 10.3

 



Execution Version



 



JOINDER

 

The undersigned acknowledges that it is a Guarantor under the Guaranty and
Suretyship Agreement, dated June 14, 2018 made by iPass Inc., a Delaware
corporation (“Parent” and together with each other Person that becomes a
Borrower under the Credit Agreement (as defined therein), including, for the
avoidance of doubt, iPass IP LLC, a Delaware limited liability company (“iPass
SPV”) upon the consummation of the SPV Joinder, each a “Borrower” and
collectively, the “Borrowers” and, together with their successors and permitted
assigns and any other person or entity that becomes a Guarantor hereunder
pursuant to Section 5 thereof, jointly and severally, the “Guarantors” and,
individually, a “Guarantor”), in favor of Fortress Credit Corp., FIP UST LP and
DBD Credit Funding LLC (collectively, “Lender”), and hereby agrees to be bound
by the foregoing Guaranty and Suretyship Agreement and to perform the covenants
applicable to Guarantors contained or incorporated therein, and hereby confirms
the accuracy in all material respects (without duplication of any materiality
qualifier contained therein) of the representations and warranties made or
incorporated therein insofar as such representation and warranties purportedly
relate to the undersigned.

 

This Joinder shall be governed by and construed in accordance with the laws of
the State of New York without regard to its rules of conflict of law, except
Section 5-1401 of the New York General Obligations Law.

 

  PARETEUM CORPORATION           By: /s/ Robert H. Turner   Name: Robert H.
Turner   Title: Executive Chairman and Principal   Executive Officer      
Address:       1185 Avenue of the Americas, 37th Floor   New York, NY 10036    
  Phone No.:   Fax No.:   Attention: Robert H. Turner

 

 



 

